I dissent. The term "rules and regulations" is found twice in the contract. The first paragraph refers to the grades in which the teacher shall teach, her participation in the supervision of the playgrounds and halls, her coöperation in extra class activities of the schools, her submission of an inventory of equipment and supplies at the close of her service, her salary, her undertaking to teach the grades to which she is assigned to the best of her ability, to keep a register of attendance, to make such report as is required by law or the superintendent or principal of the school or the county superintendent or by the state department of education, "and to observe and enforce all rules and regulations established by proper authority for the government and management of said school."
The second paragraph refers to duties of both school board and teacher relative to the care of the school and premises.
The third paragraph provides that the teacher shall be under the supervision of the superintendent of schools and subject to the "rules and regulations" of the board of education, including further amendments, and to any change, assignment, grade, or position which may be found necessary.
It seems to me that the term "rules and regulations" in the connection used refers to the general subject of teaching and conduct of the school, and not to a rule which the board has chosen to make the nature of which is not more specifically stated and of which she does not have knowledge but which avoids her contract at the *Page 45 
option of the board upon her marriage. I think there is no question of the validity of a provision in a contract. Such a provision was in the contract involved in Ansorge v. City of Green Bay, 198 Wis. 320, 224 N.W. 119, cited in the opinion. Whether a school board will employ a married woman as teacher is a question of policy; and what we have here is a construction of a contract.